ORDER
This cause came on to be heard on the petition of the State Attorneys of Florida to revoke rule 3.133(b)(6) of the Florida Rules of Criminal Procedure, and it appearing to the Court as follows:
1. In 1988, this Court publicly announced its intention to add subsection (6) to Florida Rule of Criminal Procedure 3.133(b) and requested the advice of all interested persons with respect to the proposal.
2. Having received no objections or suggestions concerning the proposed amendment, it was adopted effective January 1, 1989, at the same time as other amendments to the Florida Rules of Criminal Procedure were being adopted under the four-year cycle.
3. At this juncture, the Court is unwilling to repeal the new amendment without some provision in the rules to protect against the possibility of prisoners remaining in custody indefinitely without being *267charged in cases in which no justification exists for the delay. Thereupon, it is
ORDERED AND ADJUDGED that the petition to revoke rule 3.133(b)(6) of the Florida Rules of Criminal Procedure is hereby denied. In view of the fact that the Florida Criminal Procedure Rules Committee has already undertaken consideration of this subject, the Court is willing to entertain any recommendations for rules changes that committee might wish to make on the subject as an exception to the prohibition against the submission of proposed amendments outside of the four-year cycle.
MCDONALD, SHAW, BARKETT, GRIMES and KOGAN, JJ., concur.
OVERTON, J., dissents with an opinion, in which EHRLICH, C.J., concurs.